DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/31/2020 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair et al. (US 4,543,295) in view of Tanaka et al. (JP 11-048423).
Note: citations refer to the machine translation of JP ‘423 filed 10/25/2018.
Regarding claim 1:
St. Clair discloses high temperature polyimide film laminates (abstract). The laminates comprise alternating layers of a polyimide film and a polyimide adhesive (col 3 ln 27+). The laminate comprises at least two layers of the polyimide film and at least one layer of the polyimide adhesive (claim 1). A specific embodiment comprises eight polyimide films adhered with eight polyimide adhesives (col 7 ln 51+; Fig. 7). The polyimide films have a thickness of 0.013 mm, 0.025 mm, 0.076 mm, or 0.127 mm (the endpoints equal 13 and 127 μm) (col 5 ln 11+). Example polyimide adhesives have thicknesses of 0.013 mm and 0.025 mm (col 8 ln 63+; col 9 ln 19+).
St. Clair is silent with regard to the use of silane coupling agent condensate layers between the layers of polyimide film and polyimide adhesive.
The use of silane coupling agents was known in the art. For example, Tanaka discloses multilayer laminates comprising a base polyimide film having adhesive polyimide layers on either side thereof [abstract; 0001]. A layer of silane coupling agent is applied between the layers of polyimide to improve adhesion between the layers [0017-0018; 0028].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a layer of silane coupling agent between each polyimide film and polyimide adhesive in St. Clair’s laminate to provide improved adhesion between the layers as taught by Tanaka.
Tanaka discloses examples having peel strengths in the range of 0.25-0.50 kgf/cm (2.5-4.9 N/cm) [0081-0082; also see 0082 in original JP ‘423 document]. Additionally, the examiner submits the laminate of St. Clair in view of Tanaka intrinsically meets the adhesive requirements of the present claim because it otherwise comprises the same materials as presently claimed.
The present claim requires “A polyimide film laminate, comprising a structure of superimposing plural polyimide film layers…wherein…each of the polyimide film layers has the same composition”. The examiner submits St. Clair’s teaching meets this requirement. 
In combination with Tanaka, the reference discloses a repeating structure comprising the layers: polyimide film/silane coupling agent/polyimide adhesive/silane coupling agent/polyimide film/silane coupling agent/polyimide adhesive, etc. The reference discloses each polyimide film and each polyimide adhesive comprise the same composition (see, e.g., Example 9 which uses the same layers of Example 1 in a repeating fashion (col 9 ln 59+)). The examiner submits, therefore, the laminates comprising 5 or more polyimide films meet the limitation that “each of the polyimide film layers has the same composition” because each of the 5 or more polyimide films has the same composition. Alternatively, the 5 or more polyimide adhesive layers can be considered the claimed polyimide film layers and likewise meet the claimed limitation. 
The examiner submits the use of inclusive language (“comprising”) means the present claims encompass additional layers, including other polyimide layers having a different composition. In other 
Although Applicant may intend for the present claim to exclude any polyimide layer other than those having the same composition, the claim does not explicitly exclude such layers. For example, there is no requirement that the “superimposing plural polyimide film layers” are the only polyimide layers in the laminate, nor is there a requirement that the polyimide film layers and the silane coupling agent condensate layers are in direct contact. Therefore, the examiner submits the broadest reasonable interpretation of the claimed invention encompasses the combination of St. Clair and Tanaka as described.
Regarding claim 3:
St. Clair teaches the laminate can be formed by first forming the polyimide films and the polyimide adhesives, then superimposing the layers, and finally bonding them using heat and pressure (col 3 ln 35+; col 4 ln 64+).
St. Clair is silent with regard to producing the silane coupling agent layer on the polyimide film.
Tanaka, however, teaches the laminate is formed by applying the silane coupling agent to the polyimide layer, followed by thermocompression of the layers [0017; 0028].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a layer of silane coupling agent between each polyimide film and polyimide adhesive in St. Clair’s laminate to provide improved adhesion between the layers as taught by Tanaka.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair et al. (US 4,543,295) in view of Tanaka et al. (JP 11-048423) as applied above, and further in view of Okuyama et al. (US 2014/0041800).
Regarding claim 2:
St. Clair in view of Tanaka discloses polyimide laminates as previously explained.
St. Clair and Tanaka are silent with regard to the thickness of the silane coupling agent layer.
Okuyama discloses laminates comprising layers of polyimide [abstract; 0001]. The polyimide is treated with a silane coupling agent to increase adhesion between the layers [0099-0100]. The thickness of the silane coupling agent layer is preferably 5-400 nm to provide the desired adhesive force while minimizing dimensions of the layer [0133].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the silane coupling agent layer, including values within the presently claimed range, to provide a silane coupling agent layer having the desired adhesive and dimensional properties for a given end use.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair et al. (US 4,543,295) in view of Tanaka et al. (JP 11-048423) as applied above, and further in view of Okuyama et al. (WO 2016/031746).
Note: US 2017/0225433 is used as an English language equivalent of WO ‘746. Citations refer to the US ‘433 document.
Regarding claim 4:
St. Clair in view of Tanaka discloses polyimide laminates as previously explained. Tanaka teaches there is no particular limitation on the method of applying the silane coupling agent layer [0028; 0066].
St. Clair and Tanaka is silent with regard to a step of applying the silane coupling agent layer by exposing the polyimide film to a vaporized silane coupling agent.
Such a method was known in the art. For example, Okuyama discloses a laminated film comprising a polyimide film coated with a silane coupling agent layer [0001; 0021; 0022-0023; 0027]. The method of applying the silane coupling agent layer comprises the step of exposing the film to a vaporized silane coupling agent [0028-0029]. This method avoids the disadvantages of other methods such as application by solution, which introduces of foreign matter between the layers and forms aggregates [0016-0019].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the silane coupling agent layer by exposing the polyimide film to a vaporized silane coupling agent to provide an adhesive layer that avoids the introduction of foreign matter and aggregates of silane coupling agent.


Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered but they are not persuasive.

Applicant argues St. Clair teaches polyimide films and polyimide adhesives having different chemical compositions and so its laminates differ from the presently claimed polyimide film laminate (p4).
The examiner agrees St. Clair uses polyimide films and polyimide adhesives that differ from each other; however, the examiner respectfully disagrees that the present claim language excludes such a teaching for the reasons described in the current rejections. Briefly, the examiner submits the present claims remain open to features not specifically recited in the claims and furthermore does not explicitly state the required polyimide film layers are the only polyimide layers in the laminate. Therefore, St. Clair’s laminate provides 5 or more superimposed polyimide films having the same composition is encompassed by the present claims even if additional polyimide adhesive layers are present.
In the interest of compact prosecution, the examiner respectfully suggests Applicant could amend claim 1 to recite “all of the polyimide film layers in the polyimide film laminate have the same composition” and amend claim 3 to recite “wherein all of the polyimide films in the polyimide film laminate have the all of the polyimide films in the polyimide film laminate” to have the same composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787